Order, Supreme Court, New York County (Judith J. Gische, J.), entered October 29, 2009, which granted defendants’ motions for summary judgment dismissing the complaint and any cross claims against them, unanimously affirmed, without costs.
Plaintiff seeks to recover damages for injuries he allegedly *403sustained during an assault at a rap concert promoted by defendant Emmis Communications Corp. and held at premises owned by defendant Paradise Theater Productions, Inc.
Defendants established prima facie that the security measures in place, including the provision of security guards, metal detectors, handheld metal detecting wands, a police presence and mandatory coat check, were reasonable (see Maheshwari v City of New York, 2 NY3d 288, 295 [2004]; see also Djurkovic v Three Goodfellows, 1 AD3d 210 [2003], lv denied 2 NY3d 701 [2004]).
In opposition, plaintiff failed to raise an issue of fact. Plaintiffs security expert speculated that security lapses allowed the assault to occur and failed to establish that any breach in the duty to provide security proximately caused plaintiffs injury (see Maheshwari, 2 NY3d at 295). Concur — Gonzalez, P.J., Sweeny, Moskowitz and Manzanet-Daniels, JJ. [Prior Case History: 2009 NY Slip Op 32516(U).]